                     1   MORGAN, LEWIS & BOCKIUS LLP
                         ERIC W. SITARCHUK, Admitted pro hac vice
                     2    eric.sitarchuk@morganlewis.com
                         KELLY A. MOORE, Admitted pro hac vice
                     3    kelly.moore@morganlewis.com
                         BENJAMIN P. SMITH, Bar No. 197551
                     4    benjamin.smith@morganlewis.com
                         KEVIN M. PAPAY, Bar No. 274161
                     5    kevin.papay@morganlewis.com
                         One Market, Spear Street Tower
                     6   San Francisco, California 94105-1596
                         Tel: +1.415.442.1000; Fax: +1.415.442.1001
                     7
                         Attorneys for Defendant
                     8   RITE AID CORPORATION
                     9

                    10                             UNITED STATES DISTRICT COURT

                    11                           EASTERN DISTRICT OF CALIFORNIA

                    12

                    13   UNITED STATES OF AMERICA and the             Case No. 2:12-cv-01699-KJM-EFB
                         STATES OF CALIFORNIA, et al., ex rel.
                    14   LOYD F. SCHMUCKLEY, JR.,                     PARTIES’ JOINT MOTION TO
                                                                      AMEND DEADLINES RELATED TO
                    15                      Plaintiffs,               IN CAMERA REVIEW OF RITE AID
                                                                      BOARD MATERIALS; [PROPOSED]
                    16                v.                              ORDER

                    17   RITE AID CORPORATION,                        RELATED TO ECF NO. 294, 295

                    18                      Defendant.

                    19   STATE OF CALIFORNIA, ex rel. LOYD F.
                         SCHMUCKLEY, JR.,
                    20
                                            Plaintiffs,
                    21
                                      v.
                    22
                         RITE AID CORPORATION,
                    23
                                            Defendant.
                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                PARTIES’ JOINT MOTION TO AMEND
  SAN FRANCISCO                                                                  DEADLINES RE: IN CAMERA REVIEW
                                                                                      Case No. 2:12-cv-01699-KJM-EFB
                     1     PARTIES’ JOINT MOTION TO AMEND DEADLINES RELATED TO IN CAMERA
                     2                          REVIEW OF RITE AID BOARD MATERIALS
                     3          TO THE HONORABLE COURT:
                     4          Plaintiff-Intervenor State of California (“California”), Qui Tam Plaintiff Loyd F.
                     5   Schmuckley, Jr. (“Relator,” together with California, “Plaintiffs”), and Defendant Rite Aid
                     6   Corporation (“Defendant” or “Rite Aid,” together with Plaintiffs, the “Parties”), by and through
                     7   their respective counsel of record, for good cause shown, hereby request this Court to extend the
                     8   deadlines for (1) Rite Aid to submit for in camera review Rite Aid board agendas, minutes,
                     9   presentations, tabs, binders, and appendices (“Board Materials”) claimed to contain privileged
                    10   information, along with a supporting declaration, (2) Rite Aid to produce any Board Materials
                    11   determined by Rite Aid to not contain privileged information; and (3) California to file a response
                    12   to Rite Aid’s declaration, all as ordered by this Court on March 16, 2020 (ECF No. 295).
                    13          On March 11, 2020, the Parties filed a joint request for instructions regarding the in
                    14   camera review of Rite Aid’s Board Materials. ECF No. 294. The Parties’ joint request sought
                    15   clarification regarding the scope of Rite Aid’s in camera submission, as well as an extension until
                    16   April 8, 2020 for Rite Aid to conduct its privilege review of Board Materials that Rite Aid
                    17   contended were not within the scope of California’s Requests for Production and therefore had
                    18   not previously been reviewed for privilege or produced.
                    19          On March 16, 2020, the Court ordered Rite Aid to (1) submit for in camera review all
                    20   documents identified in Rite Aid’s December 20, 2019, January 10, 2020, and February 18, 2020
                    21   privilege logs; (2) submit for in camera review all Board Materials—including the tabs, binders,
                    22   and appendices referenced in the parties’ March 11, 2020 joint request—claimed to contain
                    23   privileged information; (3) submit supporting declarations explaining the basis for each assertion
                    24   of attorney-client privilege; (4) serve redacted versions of the supporting declarations on
                    25   California; and (5) produce Board Materials determined to not contain privileged information, all
                    26   by April 8, 2020. ECF No. 295. The Court also ordered California to file a response to Rite
                    27   Aid’s declaration(s) by April 29, 2020. ECF No. 295.

                    28          On or about March 17, 2020, Rite Aid’s headquarters closed for at least two weeks due to
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                PARTIES’ JOINT MOTION TO AMEND
 ATTORNEYS AT LAW                                                         1                 DEADLINES RE: IN CAMERA REVIEW
  SAN FRANCISCO
                                                                                                 Case No. 2:12-cv-01699-KJM-EFB
                     1   the coronavirus (COVID-19) pandemic. On March 19, Rite Aid informed California that as a
                     2   result of this closure, Rite Aid cannot access—and therefore cannot review for privilege or collect
                     3   for potential production—a subset of Board Materials that are stored in hard-copy format at Rite
                     4   Aid’s headquarters (the “Inaccessible Board Materials”). The Inaccessible Board Materials
                     5   include, but are not limited to, Board Materials that correspond to five board meetings that are the
                     6   subject of Rite Aid’s ordered in camera submission: April 2007, January 2010, April 2010, April
                     7   2011, and June 2011. Rite Aid therefore asked California to stipulate to extend the deadline for
                     8   Rite Aid to review and/or produce Board Materials for those five meetings by two weeks to April
                     9   22, 2020, with the potential for a further extension if Rite Aid’s office closure continues beyond
                    10   two weeks. On March 20, California agreed to Rite Aid’s requested extension.1
                    11             Rite Aid does not believe that its current office closure will interfere with Rite Aid’s
                    12   ability to complete its review, submission, and/or production of the majority of Board Materials at
                    13   issue, only those corresponding to the five meetings identified above.
                    14             In light of these significant, unanticipated developments, the Parties jointly request the
                    15   following modification of the deadlines in the Court’s March 16, 2020 order:
                    16                               Event                              Current Date   Proposed Date
                    17                                                                 (ECF No. 295)
                             Rite Aid to submit for in camera review (with a           April 8, 2020 April 8, 2020 (same)
                    18       supporting declaration) Rite Aid board agendas,
                             minutes, presentations, tabs, binders, and appendices
                    19       claimed to contain privileged information, except for
                             those corresponding to the April 2007, January 2010,
                    20       April 2010, April 2011, and June 2011 board meetings
                    21

                    22

                    23

                    24   1
                           Because of Rite Aid corporate headquarters’ closure due to the COVID-19 pandemic, California
                         learned on March 20, 2020, that Rite Aid’s pre-September 2011 board materials were not
                    25
                         electronically stored but rather were kept in hard copies, which Rite Aid’s Morgan Lewis attorney
                    26   manually reviewed to determine the board materials responsive to RPD Nos. 23-26 (which sought
                         documents relating to pharmacy business in California). The Parties are continuing meet-and-
                    27   confer discussions to resolve California’s concerns regarding this issue. Without waiving any
                         right or claim, in light of Rite Aid corporate headquarters’ closure, California agrees to Rite Aid’s
                    28   limited extension request herein.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                   PARTIES’ JOINT MOTION TO AMEND
 ATTORNEYS AT LAW                                                            2                 DEADLINES RE: IN CAMERA REVIEW
  SAN FRANCISCO
                                                                                                    Case No. 2:12-cv-01699-KJM-EFB
                     1    Rite Aid to submit for in camera review (with a          April 8, 2020     April 22, 2020
                          supporting declaration) Rite Aid board agendas,
                     2    minutes, presentations, tabs, binders, and appendices
                     3    claimed to contain privileged information that
                          correspond to the April 2007, January 2010, April
                     4    2010, April 2011, and June 2011 board meetings
                          Rite Aid to produce any Rite Aid board agendas,          April 8, 2020     April 8, 2020 (same)
                     5    minutes, presentations, tabs, binders, and appendices
                          determined by Rite Aid to not contain privileged
                     6
                          information, except for those corresponding to the
                     7    April 2007, January 2010, April 2010, April 2011, and
                          June 2011 board meetings
                     8    Rite Aid to produce any Rite Aid board agendas,          April 8, 2020     April 22, 2020
                          minutes, presentations, tabs, binders, and appendices
                     9    determined by Rite Aid to not contain privileged
                    10    information that correspond to the April 2007, January
                          2010, April 2010, April 2011, and June 2011 board
                    11    meetings
                          California to file a reply to Rite Aid’s declarations    April 29, 2020    May 20, 2020
                    12

                    13                                               Respectfully Submitted,

                    14   Dated: March 26, 2020                       XAVIER BECERRA
                                                                     Attorney General of the State of California
                    15

                    16                                               /s/ Emmanuel R. Salazar (authorized on 3/24/2020)

                    17                                               Emmanuel R. Salazar
                                                                     Deputy Attorney General
                    18                                               2329 Gateway Oaks Drive, Suite 200
                                                                     Sacramento, CA 95833-4252
                    19
                                                                     Tel: (916) 621-1835; Fax: (916) 621-1835
                    20                                               Email: Emmanuel.Salazar@doj.ca.gov
                                                                     Attorneys for Plaintiff-Intervenor
                    21                                               STATE OF CALIFORNIA
                    22   Dated: March 26, 2020                       WATERS & KRAUS LLP
                    23
                                                                     /s/ Wm. Paul Lawrence II (authorized on 3/24/2020)
                    24                                               Wm. Paul Lawrence II (Pro Hac Vice)
                                                                     Washington D.C. Metro Office
                    25                                               37163 Mountville Road
                                                                     Middleburg, VA 20117
                    26                                               Tel: (540) 687-6999; Fax: (540) 687-5457
                    27                                               Email: plawrence@waterskraus.com
                                                                     Attorneys for Qui Tam Plaintiff
                    28                                               LOYD F. SCHMUCKLEY, JR.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                              PARTIES’ JOINT MOTION TO AMEND
 ATTORNEYS AT LAW                                                       3                 DEADLINES RE: IN CAMERA REVIEW
  SAN FRANCISCO
                                                                                               Case No. 2:12-cv-01699-KJM-EFB
                     1   Dated: March 26, 2020   MORGAN, LEWIS & BOCKIUS LLP
                     2                           /s/ Benjamin P. Smith
                     3                           Benjamin P. Smith
                                                 Attorneys for Defendant
                     4                           RITE AID CORPORATION

                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                     PARTIES’ JOINT MOTION TO AMEND
 ATTORNEYS AT LAW                                  4             DEADLINES RE: IN CAMERA REVIEW
  SAN FRANCISCO
                                                                      Case No. 2:12-cv-01699-KJM-EFB
                     1                                       [PROPOSED] ORDER
                     2          The Court, having considered the Parties’ Joint Motion To Amend Deadlines Related to In
                     3   Camera Review of Rite Aid Board Materials, finds good cause and ORDERS that the schedule
                     4   for the Parties as follows:
                     5
                                                   Event                            Current Date   Modified Date
                     6
                                                                                   (ECF No. 295)
                     7    Rite Aid to submit for in camera review (with a          April 8, 2020 April 8, 2020
                          supporting declaration) Rite Aid board agendas,
                     8    minutes, presentations, tabs, binders, and appendices
                          claimed to contain privileged information, except for
                     9    those corresponding to the April 2007, January 2010,
                          April 2010, April 2011, and June 2011 board meetings
                    10
                          Rite Aid to submit for in camera review (with a          April 8, 2020    April 22, 2020
                    11    supporting declaration) Rite Aid board agendas,
                          minutes, presentations, tabs, binders, and appendices
                    12    claimed to contain privileged information that
                          correspond to the April 2007, January 2010, April
                    13    2010, April 2011, and June 2011 board meetings
                    14    Rite Aid to produce any Rite Aid board agendas,          April 8, 2020    April 8, 2020
                          minutes, presentations, tabs, binders, and appendices
                    15    determined by Rite Aid to not contain privileged
                          information, except for those corresponding to the
                    16    April 2007, January 2010, April 2010, April 2011, and
                          June 2011 board meetings
                    17
                          Rite Aid to produce any Rite Aid board agendas,          April 8, 2020    April 22, 2020
                    18    minutes, presentations, tabs, binders, and appendices
                          determined by Rite Aid to not contain privileged
                    19    information that correspond to the April 2007, January
                          2010, April 2010, April 2011, and June 2011 board
                    20    meetings
                          California to file a reply to Rite Aid’s declarations    April 29, 2020   May 20, 2020
                    21

                    22

                    23
                                IT IS SO ORDERED.
                    24
                          Dated: March 27, 2020.
                    25                                                 EDMUND F. BRENNAN
                                                                       UNITED STATES MAGISTRATE JUDGE
                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                                          [PROPOSED] ORDER
 ATTORNEYS AT LAW                                                       5                      Case No. 2:12-cv-01699-KJM-EFB
  SAN FRANCISCO
